PER CURIAM.
This is an appeal from an order denying relief under Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix.
The defendant was indicted by grand jury, declared insolvent and represented by court-appointed counsel, pleaded not guilty, tried and found guilty of assault with intent to commit rape.
The record of the trial was transcribed and considered along with the minutes of the Court. From such record it appears that the defendant was represented by counsel at all critical stages of the trial.
Accordingly, the order denying relief is
Affirmed.
ALLEN, Acting C. J., and WHITE and ANDREWS, JJ., concur.